Citation Nr: 1213847	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than November 29, 2007, for the grant of 10 percent for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica.  

2.  Entitlement to an increased rating for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica, currently evaluated as 10 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to June 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Oakland, California, Department of Veterans Affairs, (VA) Regional Office (RO), which granted a 10 percent rating for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica, effective November 29, 2007.  

The Veteran disagreed with the effective date of the award and the rating provided.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1992).  

The Veteran disagreed with the 10 percent rating for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica, and filed an appropriate notice of disagreement (NOD) received in October 2008.  No statement of the case (SOC) regarding this matter has been furnished to the Veteran.  As such, the claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

The Veteran was provided a personal hearing before the undersigned via videoconference in December 2011.  A transcript of the hearing is of record and included in the claims file.

The issue of an increased rating for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By rating decision of August 1989, service connection was granted for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica, and a 10 percent rating was granted, effective June 1988.  

2.  In May 1990, the Veteran was mailed a letter indicating that he would be scheduled for an examination to determine if his right knee disability had improved.  

3.  The Veteran was scheduled for a VA examination in July 1990, and he cancelled the examination.  

4.  In July 1990, the Veteran was mailed a letter indicating that his disability payments would be stopped no earlier than October 1, 1990, if he was not willing to report for a VA examination of his right knee, and that he had 60 days to respond and schedule a VA examination.  

5.  On November 29, 2007, VA received an application for compensation regarding the Veteran's service-connected right knee disability.  

6.  By rating decision of April 2008, the Veteran's noncompensable rating for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica, was increased to 10 percent, effective November 29, 2007, date of claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 29, 2007 for the award of a 10 percent rating for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica have not been met.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(0) (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

.Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran received appropriate VCAA notice in connection with the underlying increased rating claim in February 2008.  That letter provided as to how VA determines effective dates and disability ratings.  Appropriate notice was thereby provided to the Veteran.  In that regard, the Veteran's earlier effective date claim arises from his disagreement with the initial effective date assigned following a grant of compensation benefits.  Courts have held that once a claim for benefits is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  It is also noteworthy to point out that the claim of entitlement to an earlier effective date is being denied, which renders the question of determining the effective date moot.  No further notice was required under the VCAA.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his earlier effective date that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a Remand to obtain any additional records, with respect to this particular claim, is not required.  

The Board notes that the Veteran's service treatment records are associated with the claims folder.  However, they are not pertinent to his earlier effective date.  

The Veteran was afforded a VA examination in March 2008.  The Board finds the VA examination report was thorough and adequate upon which to base a decision with regard to the Veteran's right knee claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Nevertheless, as the issue on appeal is whether the Veteran is entitled to an earlier effective date for the award of disability benefits, the adequacy of the March 2008 examination is not wholly relevant.

Additionally, the Veteran was provided an opportunity to set forth his contentions at a December 2011 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2)  requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran was specifically advised of the evidence showing that letters pertinent to his appeal had been mailed to specified address; and, because he acknowledged that the address was his mailing address at that time, he had to provide evidence to rebut the presumption of regularity (i.e., that the letters were received at that address).  Moreover, the appellant has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  He said he understood the evidentiary burden he had to overcome.  Hearing Transcript at page 21.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board can adjudicate the claim based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).  

Earlier Effective Date

The Veteran asserts that an earlier effective date is warranted for a 10 percent rating for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica.  He maintains that he was initially awarded 10 percent for his right knee disability when he was released from service.  He stated that his right knee disability has not gotten better and that he was not aware that VA had dropped his disability benefits.  He believed that his disability payments were being withheld to recoup his severance payments, and that his disability payments should be reinstated to October 1990, the date his 10 percent rating was stopped.  

By rating decision of August 1989, service connection for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica was granted.  A 10 percent rating was awarded, effective June 7, 1988, the day following his separation from service.  He was notified of this grant in a letter from VA in September 1989.  He was also informed that recoupment of his severance pay he received from the service department would be made from these benefits.  He was told that his disability payments would be withheld until the full amount of his severance pay had been recovered.  

In May 1990, a letter was sent to the Veteran at his address of record.  That letter indicated that arrangements were being made to provide him a physical examination to determine whether his service-connected disability had improved.  He was told that he would be informed of the date and the time.  He also was informed that if he failed to report for the examination and did not have an adequate reason for not reporting, his benefits may be reduced or discontinued.  

In July 1990, the Veteran was scheduled for a VA examination at the Fresno VA Medical Center (VAMC).  Correspondence received the Fresno VAMC on July 10, 1990 indicated that the Veteran had requested a cancelation of his examination.  No reason for the cancellation.  

VA sent the Veteran a letter in July 1990, indicating, in pertinent part, that VA had been informed that he failed to report for his July 5, 1990 VA examination.  He was told that since the results of his examination were needed to determine his continued entitlement to benefits, VA proposed to discontinue his benefits no earlier than October 1, 1990.  He was given 60 days from the date of the letter (July 26, 1990, date of letter) to inform VA that he was willing to report for a VA examination, or 30 days from the date of the letter to indicate that he wanted to testify at a personal hearing with regard to this issue.  That letter was sent to address that the May 1990 correspondence was sent.  No response was heard from the Veteran regarding this issue within the allotted time.  

In November 2007, the Veteran filed a claim for an increased rating for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica, and service connection for scars of the right knee.  He submitted an April 1999 x-ray of his right knee in connection with his claim.  The x-ray showed a threaded device traversing the distal femoral epiphysis, going from anterior to posterior.  There were calcifications posteriorly, one of which could be in the joint capsule.  No acute abnormalities were detected.  He was scheduled a VA examination for March 2008.  

In March 2008, the Veteran underwent a VA examination of his right knee.  He presented with a history of right knee pain.  A complete physical examination was conducted, which in included range of motion studies, stress testing, and X-rays. The diagnoses were postoperative osteochondritis desiccans of the medial femoral condyle with chondromalacia and excised plica in 1987 with hardware placed and later removed following three months, re-operative procedure around 2002 for continued knee related pain, and left knee condition, more likely than not osteoarthritis in nature.  The examiner stated that the Veteran had pain without weakness.  

By rating decision of April 2008, evaluation of the right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica was increased from noncompensable to 10 percent, effective November 29, 2007, date of claim.  He appealed the assigned effective date.  

The Veteran testified at a Videoconference hearing before the undersigned in December 2011.  He argued that the 10 percent rating should have been assigned continuously since his date of discharge.  He said that there had been no improvement in his right knee disability at any time since he was discharged from active service.  After the undersigned presented a general timeline as to how the rating assigned to his knee disorder was discontinued, the Veteran was asked to confirm his mailing address at that time.  He verified that his mailing address in the 1990s was the address to which the May and July 1990 VA letters were sent.  Hearing Transcript (T.) at page 7 and 9.  However, he insisted that he did not receive the letter in May 1990 indicating that he would be scheduled for a VA examination, or the July 1990 letter instructing him to report for a VA examination.  T. at page 8.  He also stated that he did not receive a letter indicating that his benefits would be severed because he did not report for the examination and that he never cancelled the July 1990 VA examination, because he did not receive a letter scheduling it.  Id.  He stated that his sister lives at that address and always provided him with the mail.  T. at page 11.  When asked whether he had any evidence establishing that the May and June 1990 letters were sent to him in the manner as prescribed by the postal service and VA (presumption of regularity, the Veteran responded that "I can't explain that".

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In such cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998). 

Where evidence requested in connection with an original claim, a claim for increase, or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C. chapter 18 based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a).  

Where the Veteran fails without adequate reason to respond to an order to report for Department of Veterans Affairs examination within 1 year from the date of request and payments have been discontinued, the claim for such benefits will be considered abandoned.  38 C.F.R. § 3.158(b).  

In this case, the Veteran claims that his 10 percent rating for his right knee disability should never have been stopped as his knee condition has not improved at any time since he was initially service-connected and received a 10 percent rating.  He alleges that he never was informed to report for an examination in July 1990, he never cancelled his examination in July 1990, and he never received notice that his 10 percent rating would be severed for not reporting for an examination.  The issue on appeal is not whether he warrants an increased rating for his right knee earlier than November 29, 2007, but whether his initial 10 percent rating should have been stopped initially.  

Here, there is no indication in the record that the Veteran did not receive notice of the scheduling of the July 1990 examination, or that he was not notified of the consequences of not reporting for a scheduled VA examination.  The letters to the Veteran were mailed to his current address of record, and were not returned as undeliverable by the United States Postal Service.  There is evidence of record that the Veteran contacted VA and cancelled his July 1990 VA examination.  He did not make any effort to contact VA to reschedule the examination.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  

The Veteran has not presented any clear evidence to rebut the presumption of regularity.  VA is not required to "prove" that he did receive the letters; as a matter of law, it is the veteran who must rebut the presumption of regularity.  As noted, he was explicitly advised of this requirement.  T. at page 9-11.  He has not done so.  Moreover, the evidence of record shows that he had received other mail at this address in the past, there is evidence that he received the letter scheduling the VA examination because he cancelled the VA examination, and there is no evidence to otherwise show that the mail indicating that his benefits would be stopped, was not received at his address of record.  

As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), absent evidence that a claimant notified VA of a change of address and absent evidence that any notice sent to the claimant at his last known address was returned as deliverable, VA is entitled to rely on the address provided.  There is no indication the Veteran's address changed during the applicable period.  He does not contend otherwise.  Indeed, he confirmed that the mailing address used in the May and June 1990 VA letters was the mailing address where he received mail at that time.  T. at page 7.  There is also no evidence any mail sent him at that address was returned as undeliverable.  If, per chance, he has changed addresses without informing VA, it is well established that it is his responsibility to keep VA advised of his whereabouts in order to facilitate the conducting of medical inquiry. If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In this case, the Veteran indicates that the address has not changed, and therefore, it is presume that it was received absent evidence of the contrary.  

Unfortunately, the Veteran did not report for his July 1990 VA examination, nor did VA receive a letter from the Veteran requesting to reschedule the examination.  While the VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim.  If a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).  Further, under the VCAA, a claimant for VA benefits has the responsibility to present and support the claim. 38 U.S.C. § 5107(a).  Since the Veteran failed without adequate reason to respond to an order to report for a VA examination within one year from the date of request and payments have been discontinued, his claim for benefits was considered to be abandoned.  After the expiration of the one year, when his right to benefits were finally established, according to 38 C.F.R. § 3.158(a), his monetary allowance could not commence earlier than the date of the filing of a new claim.  

Since the Veteran's claim was considered abandoned effective October 1990, and the Veteran did not file a new claim until 17 years later in November 2007, his effective date could be no earlier than the date of the new claim which was November 29, 2007.  Therefore, an effective date earlier than November 29, 2007 for a 10 percent rating for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica, is not warranted.  


ORDER

An effective date earlier than November 29, 2007 for a 10 percent rating for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica, is denied.


REMAND

The Veteran asserts that his right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica, is more severe than the current evaluation reflects.  He claims that his right knee is not static since his release from service and has in fact, worsened.  

The Veteran claimed an increased rating for his right knee disability.  This claim was granted a 10 percent rating by rating decision of April 2008.  He was notified of the grant in a letter of June 2008.  In October 2008, he filed a notice of disagreement (NOD) to the 10 percent rating.  The Court indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1992).  This issue was not reflected in a statement of the case (SOC). Under the circumstances, the Board has no discretion and is obliged to remand this issue of an increased rating for right knee postoperative osteochondritis desiccants of medial femoral condyle, chondromalacia and excised plica, for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran MUST be furnished an SOC on the issue of entitlement to a disability rating in excess of 10 percent for right knee disability, which addresses all pertinent evidence, laws and regulations relevant to his claim in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or the withdrawal of the Veteran's NOD.   If the Veteran perfects an appeal by timely submitting a substantive appeal, the matter should be returned to the Board for further appellate review.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


